PER CURIAM.
The complainants sue for the infringement of patent No. 779,285, issued January 3, 1905,- to Horace G. Johnston, for an improvement in well-sinking apparatus, and they allfege that on November 11, 1908, said Johnston assigned to them his right, title, and interest in and to said patent and in and to the invention disclosed therein.
The alleged assignment was specifically denied in the answer. The only evidence offered to prove the said assignment was an abstract showing the record of an assignment in the Patent Office; neither the original instrument nor a proved copy was offered in evidence. See American Graphophone Co. v. Leeds & Catlin Co. et al. (C. C.) 140 Fed. 981; Eastern Dynamite Co. v. Keystone Powder Mfg. Co. (C. C.) 164 Fed. 49.
The only infringement alleged or sought to he proved in the case was the sale by the Southern Well Works Company about May, 1907, to one S. H. Clement of a well-sinking apparatus advertised as “A Parker Rotary,” antedating by over 20 months the alleged assignment of the patent to the plaintiffs. Moore v. Marsh, 7 Wall. 515, 522, 19 L. Ed. 37; Jones v. Berger et al. (C. C.) 58 Fed. 1006; Superior Drill Co. v. Ney Mfg. Co. (C. C.) 98 Fed. 734; Canda Bros. v. Michigan Malleable Iron Co., 152 Fed. 178, 81 C. C. A. 420.
The decree of the District Court is affirmed.